Title: James Madison to John F. Newman, 24 December 1833
From: Madison, James
To: Newman, John F.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Decr 24. 33
                            
                        
                        Your letter of Aug. 16, did not find its way to me, till the day before yesterday. We had recd. thro’ other
                            channels, the information it gives of the death of Dr. Rose without further particulars connected with the event. We hope
                            the best as to whatever may affect the welfare of the family.
                        The State of my health is such as may be presumed, from the long continuance of
                            the malady under which it has suffered, and the increase of my very advanced age. That of Mrs. M, and those nearly related
                            to us, is in its usual State.
                        Accept for yourself & Nelly, and her sisters & brothers, the affectionate regards and good
                            wishes in which Mrs. M. begs to be joined.
                        
                            
                                
                            
                        
                    